Case 2:20-cv-10063-SVW-MAA Document 19 Filed 03/08/21 Page 1 of 2 Page ID #:62




  1                                                                       JS-6
  2

  3

  4

  5

  6

  7

  8

  9                      UNITED STATES DISTRICT COURT
 10                    CENTRAL DISTRICT OF CALIFORNIA
 11
      CLASSICAL SILK, INC.,                       Case No.: 2:20-cv-10063-SVW-MAA
 12                                               Hon. Stephen V. Wilson Presiding
 13   Plaintiff,

 14   v.                                          ORDER ON STIPULATION
                                                  TO DISMISS ACTION
 15                                               WITH PREJUDICE
      H. STARLET, LLC, et al.,
 16

 17   Defendants.

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                           1

                      [PROPOSED] ORDER ON STIPULATION TO DISMISS ACTION
Case 2:20-cv-10063-SVW-MAA Document 19 Filed 03/08/21 Page 2 of 2 Page ID #:63




  1                                        ORDER:
  2        FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
  3   ORDERED:
  4
           1.    The action is dismissed with prejudice; and
  5
           2.    The parties will each bear their respective costs and attorneys’ fees as
  6
                 incurred against one another in connection with this action.
  7
           SO ORDERED.
  8

  9

 10   Dated: March 8, 2021                 By: ________________________________
                                              HON. STEPHEN V. WILSON
 11
                                              UNITED STATES DISTRICT JUDGE
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                            2

                      [PROPOSED] ORDER ON STIPULATION TO DISMISS ACTION
